The claim of the plaintiff in this case before the compensation commissioner was that the decedent received in the course of his employment a blow in the posterial region of the ninth and tenth ribs, and that his death from broncho-pneumonia was proximately caused by this blow. The commissioner refused to find that either of these facts was proven. Even if the plaintiff is entitled to have the finding corrected so as to state that such a blow as that claimed was received by the decedent, whether it proximately *Page 695 
caused the pneumonia from which he died was an issue upon which the medical testimony was in decided conflict. The question was, therefore, one of fact for the commissioner to decide and the trial court was correct in dismissing the appeal. Tippman v. State,119 Conn. 1, 4, 174 A. 296.
   There is no error.